Citation Nr: 0829059	
Decision Date: 08/27/08    Archive Date: 09/04/08

DOCKET NO.  04-26 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 

2.  Entitlement to service connection for the residuals of a 
below the knee amputation (BKA) of the left leg, to include 
as secondary to service-connected residuals of a bilateral 
metatarsectomy of the first metatarsal.

3.  Entitlement to service connection for anemia.

4.  Entitlement to service connection for upper respiratory 
condition.    

5.  Entitlement to an increased rating for service-connected 
residuals of rheumatic fever, currently rated 30 percent 
disabling.

6.  Entitlement to a temporary total disability rating due to 
convalescence following hospitalization at a VA facility from 
April 1, 2002, to April 30, 2002; and from May 31, 2002, to 
June 20, 2002.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
February 1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision from the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).  A February 2008 rating decision 
granted an increased, 30 percent, rating for his service-
connected residuals of rheumatic fever, effective the date of 
claim for the increase, March 22, 2002.  The veteran 
continues to appeal for a higher rating for this disability.  
See AB v. Brown, 6 Vet. App. 35 (1993).  

A hearing at the RO before the undersigned was conducted in 
June 2008. 

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).



FINDINGS OF FACT

1.  The competent evidence of record does not establish the 
presence of diabetes mellitus until many years after service 
nor does it establish or place in equipoise that it is 
related to service or became manifest within of year of 
separation from service.

2.  The competent evidence of record does not establish the 
presence of BKA of the left leg until many years after 
service nor does it establish or place in equipoise that it 
is related to service, or was caused or aggravated by his 
service-connected residuals of a bilateral metatarsectomy of 
the first metatarsal.

3.  The competent evidence of record does not establish the 
presence of anemia until many years after service nor does it 
establish or place in equipoise that it is related to service

4.  The competent evidence of record does not establish the 
presence of an upper respiratory condition.

5.  The veteran's rheumatic fever is not shown to be 
productive of acute congestive heart failure; a workload of 
greater than 3 METs but not greater than 5 METs resulting in 
dyspnea, fatigue, angina, dizziness, or syncope; or left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.

6.  The veteran was admitted for VA treatment of dry gangrene 
of the left fourth and fifth toes on April 1, 2002, the toes 
were amputated and he was discharged on April 30, 2002.  
Osteomyelitis and cellulitis of the left foot developed, the 
veteran was admitted at a VA facility on May 31, 2002; a left 
BKA was performed and subsequent revision of the BKA with 
closure; and he was discharged on June 20, 2002.  




CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus was not incurred in 
active service, and may not be presumed to have been incurred 
in such service.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

2.  The veteran's BKA of the left leg was not incurred in 
active service, and is not caused or aggravated by service-
connected residuals of a bilateral metatarsectomy of the 
first metatarsal.  38 U.S.C.A. §§ 1110, 1113, 1116, 5103, 
5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 3.303, 
3.310 (2007).

3.  The veteran's anemia was not incurred in active service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

4.  The veteran's upper respiratory condition was not 
incurred in active service.  38 U.S.C.A. §§ 1110, 1113, 1116, 
5103, 5103A, 5107 (West 2002 & Supp 2007); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310 (2007).

5.  The criteria for an evaluation higher than 30 percent for 
the veteran's service-connected rheumatic fever have not been 
met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.321, 4.3, 4.104, Diagnostic 
Code 7000 (2007).

6.  The claim for a temporary total rating arising out of VA 
hospitalization from April 1, 2002, to April 30, 2002; and 
from May 31, 2002, to June 20, 2002, must be denied as a 
matter of law.  38 C.F.R. § 4.30 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

Regarding the service connection claims, the preadjudication 
notification dated in May 2003 substantially complied with 
the requirements of Quartuccio v. Principi, 16 Vet. App. 183 
(2002), identifying the evidence necessary to substantiate a 
claim and the relative duties of VA and the claimant to 
obtain evidence; and Pelegrini v. Principi, 18 Vet. App. 112 
(2004), requesting the claimant to provide evidence in his or 
her possession that pertains to the claims.  While the 
notification did not advise the veteran of the laws regarding 
degrees of disability or effective dates for any grant of 
service connection, no new disability rating or effective 
date for award of benefits will be assigned as the claims for 
service connection were denied.  Accordingly, any defect with 
respect to that aspect of the notice requirement is rendered 
moot.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Regarding the increased rating claim, the RO provided the 
appellant with complete notice in May 2008, subsequent to the 
initial adjudication.  See Vazquez-Flores v. Peake, 22 Vet. 
App. 37 (2008).  While the notice was not provided prior to 
the initial adjudication, the claimant has had the 
opportunity to submit additional argument and evidence, and 
to meaningfully participate in the adjudication process.  The 
claim was subsequently readjudicated in a June 2008 
supplemental statement of the case, following the provision 
of notice.  The veteran has not alleged any prejudice because 
of the untimely notification, nor has any been shown.  

Regarding the temporary total disability rating claim, a 
plain reading of the governing regulation indicates that a 
fundamental requirement is that the treatment in question 
must have been for a service-connected disability.  No 
medical or other competent evidence has been submitted by the 
veteran to show that the treatment and convalescence in 
question was for a then service-connected disability.  The 
veteran contends that the residuals of his BKA of the left 
leg should have been service connected.  However, the Board, 
in this decision, is denying service connection for diabetes 
mellitus, the cause of the pathology necessitating the BKA.  
Absent service connection for that condition, the sought 
after temporary total disability rating may not be granted as 
a matter of law.  As the veteran did not meet an essential 
legal requirement under the governing regulation--that the 
treatment in question must have been for a service-connected 
disability-- he has not presented a claim upon which relief 
can be granted.  

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran physical 
examinations, obtained medical opinions as to the etiology 
and severity of the conditions at issue, and afforded the 
veteran the opportunity to give testimony before the Board.  
All known and available records relevant to the issues on 
appeal have been obtained and associated with the veteran's 
claims file; and the veteran has not contended otherwise.  
Furthermore, general due process concerns have been satisfied 
in connection with this appeal.  See 38 C.F.R. § 3.103.  The 
veteran engaged the services of an representative; was 
provided with ample opportunity to submit evidence and 
argument in support of the claim; and was given the 
opportunity to present testimony regarding his claim.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

II.  Analysis

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, all o the evidence submitted by the veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, 
but does not have to discuss each piece of evidence).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claims.  The veteran must not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its 
reasons for rejecting evidence favorable to the veteran).

A.  Service Connection Claims

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. § 1110.  Service connection for 
diabetes mellitus or anemia may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a).  Service connection may also be granted for 
disabilities which are proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a); 
see Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  Any 
increase in severity of a non-service-connected disease or 
injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural 
progress of the non-service-connected condition, will be 
service connected.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
for which lay observation is competent.  Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id. 

Although the veteran may testify as to symptoms he perceives 
to be manifestations of a disability, the questions of 
whether a chronic disability is currently present and related 
to service require medical knowledge and must be made by 
medical experts.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

1.  Diabetes Mellitus and Residuals of a BKA of the Left Leg 

The veteran contends that he was treated for diabetes 
mellitus in service, and therefore, his current diabetes 
mellitus should be granted service connection.  

The veteran's service medical records and a VA examination 
conducted in July 1953 are negative for any findings, 
complaints or treatment of diabetes mellitus.  The veteran 
gave a history of diabetes mellitus since 1989 during his 
July 2007 VA general medical examination in July 2002.  The 
examiner diagnosed diabetes mellitus, Type 2, with vascular 
complications, status post BKA on insulin.  The examiner 
stated that this condition was not a service-connected 
condition.  

The earliest evidence of any of diabetes mellitus is in the 
2000's.  In the veteran's VA treatment records from the 
2000's, a reported 20-year history of diabetes mellitus was 
noted.  Even assuming that the condition started in 1980, 
this is almost 27 years after separation from service, and 
this period without treatment is evidence that there has not 
been a continuity of symptomatology from any incident of 
service, and it weighs heavily against the claim on a direct 
basis.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000) (aggravation in service may be rebutted by the 
absence of medical treatment for the claimed condition for 
many years after service).

Regarding his BKA, the veteran contends that it is the result 
of his service-connected residuals of a bilateral 
metatarsectomy of the first metatarsal.  However, the VA 
hospital notes of the BKA and the opinion of the VA examiner 
who conducted the July 2007 examination indicate that the 
condition was due to diabetes, a nonservice-connected 
condition.  There is no competent evidence to the contrary.

The preponderance of the evidence is against the claims; 
there is no doubt to be resolved; and service connection is 
not warranted for diabetes mellitus and BKA. 

2.  Anemia

The earliest evidence of a diagnosis of anemia was 
hospitalization in June 2002.  This is almost 49 years after 
separation from service, and this period without treatment is 
evidence that there has not been a continuity of 
symptomatology from any incident of service, and it weighs 
heavily against the claim on a direct basis.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (aggravation 
in service may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service).  There is no competent evidence that anemia is 
related to service.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

3.  Upper Respiratory Condition 

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability.  Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998).  

There is no competent evidence that the veteran suffers from 
a chronic upper respiratory condition.  Several VA 
examinations and treatment records did not indicate any 
diagnosis of such condition.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and service connection is not 
warranted. 

B.  Increased Rating

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two disability 
evaluations are potentially applicable, the higher evaluation 
will be assigned to the disability picture that more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1.  But where 
service connection has already been established, and increase 
in the disability rating is at issue, it is the present level 
of the disability that is of primary concern.  See Francisco 
v. Brown, 7 Vet. App. 55 (1994).

The evaluation of the same disability under various 
diagnoses, known as pyramiding, is generally to be avoided.  
See 38 C.F.R. § 4.14.  The critical element in permitting the 
assignment of several ratings under various diagnostic codes 
is that none of the symptomatology for any one of the 
disabilities is duplicative or overlapping with the 
symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994).

The veteran has been assigned an evaluation of 30 percent for 
his service-connected rheumatic fever, under Diagnostic Code 
7000.

Under the current criteria, Diagnostic Code 7000 provides as 
follows:

100% during active infection with 
valvular heart damage and for three 
months following cessation of therapy for 
active infection.  Thereafter, with 
valvular heart disease (documented by 
findings on physical examination and 
either echocardiogram, Doppler 
echocardiogram, or; cardiac 
catheterization) resulting in: chronic 
congestive heart failure, or; workload of 
3 METs or less results in dyspnea, 
fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an 
ejection fraction of less than 30 
percent;

60% if more than one episode of acute 
congestive heart failure in the past 
year, or; workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent;

30% if workload of greater than 5 METs 
but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; evidence of cardiac 
hypertrophy or dilatation on electro-
cardiogram, echocardiogram, or X-ray;

10% if workload of greater than 7 METs 
but not greater than 10 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope, or; continuous medication 
required.

Only one disjunctive "or" requirement must be met in order 
for an increased rating to be assigned.  Johnson v. Brown, 7 
Vet. App. 95 (1994)

Note (1) Evaluate cor pulmonale, which is 
a form of secondary heart disease, as 
part of the pulmonary condition that 
causes it.

Note (2) One MET (metabolic equivalent) 
is the energy cost of standing quietly at 
rest and represents an oxygen uptake of 
3.5 milliliters per kilogram of body 
weight per minute.  When the level of 
METs at which dyspnea, fatigue, angina, 
dizziness, or syncope develops is 
required for evaluation, and a laboratory 
determination of METs by exercise testing 
cannot be done for medical reasons, an 
estimation by a medical examiner of the 
level of activity (expressed in METs and 
supported by specific examples, such as 
slow stair climbing or shoveling snow) 
that results in dyspnea, fatigue, angina, 
dizziness, or syncope may be used.

The veteran seeks an increase in excess of 30 percent in the 
rating of his rheumatic fever.

The evidence of record indicates that the veteran has mild 
aortic valve stenosis, cardiomyopathy, hypertension, aortic 
sclerosis and past history of myocardial infarction.  The 
evidence of record contains diagnoses of rheumatic fever, 
mitral valve regurgitation and aortic sclerosis.  A left 
ventricular ejection fraction of 60 percent was reported on 
the March 2003 VA diabetes mellitus examination, and a left 
ventricular ejection fraction of 55 percent was reported on 
testing in May 2005, and a left ventricular ejection fraction 
of 50 percent was reported on the October 2005 and July 2007 
VA examinations.  The examiner who conducted the October 2005 
VA heart examination reported that the only cardiac 
symptomatology caused by the service-connected rheumatic 
fever was aortic stenosis.  The examiner who conducted the 
July 2007 VA general medical examination reported that the 
veteran could not undergo a stress test due to his diabetic 
complications, primarily the BKA of the left leg.  However, 
based on the veteran's electrocardiogram (EKG), the examiner 
estimated the veteran's activity level to be at least 5 or 6 
METs, even though nonservice-connected conditions actually 
lower the veteran's level of activity.  

When it is not possible to separate the effects of a service-
connected condition from a non-service-connected condition,  
38 C.F.R. § 3.102 requires that reasonable doubt be resolved 
in the claimant's favor, thus attributing such signs and 
symptoms to the service-connected disability.  See Mittleider 
v. West, 11 Vet. App. 181 (1998).  

Here, however, there is competent medical evidence 
demonstrating that only a small portion of the veteran's 
severe cardiovascular disability is the result of his 
service-connected disability.  Even though an ejection 
fraction of 50 percent was noted, such disability has been 
attributed to nonservice-connected conditions.  As such, a 
rating higher then of 30 percent is not warranted for the 
veteran's service-connected rheumatic fever.  Therefore, as 
more than one episode of acute congestive heart failure in 
the past year, or; workload of greater than 3 METs but not 
greater than 5 METs results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left ventricular dysfunction with 
an ejection fraction of 30 to 50 percent has not been shown 
due to the veteran's service-connected disability; an 
increased, 60 percent, rating in not warranted.  

Consideration has been given to the remaining diagnostic 
codes relating to the cardiovascular system.  See 38 C.F.R. § 
4.104, Diagnostic Codes 7001-7123.  However, there are no 
other diagnostic codes potentially applicable to the service-
connected disability.  

Assignment of staged ratings is not for application.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

There is no evidence of any unusual or exceptional 
circumstances, such as marked interference with employment, 
beyond the economic inadaptability already contemplated by 
the Diagnostic Code, or any periods of hospitalization 
related to the veteran's service-connected rheumatic fever, 
that would take the veteran's case outside the norm so as to 
warrant an extraschedular rating.  Therefore, referral by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service, under 38 C.F.R. § 3.321, is not warranted.  
See Bagwell v. Brown, 9 Vet. App. 337, 338, 339 (1996).

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; and an increased rating is not 
warranted. 

C.  Temporary Total Rating

The veteran is in receipt of service connection for the 
residuals of a bilateral metatarsectomy of the first 
metatarsal.  He contends that this service-connected 
disability is the cause of his hospitalization and treatment 
in 2002.

The veteran was admitted for treatment of dry gangrene of the 
left fourth and fifth toes on April 1, 2002, the toes were 
amputated and he was discharged on April 30, 2002.  
Osteomyelitis and cellulitis of the left foot developed, the 
veteran was admitted at a VA facility on May 31, 2002, a left 
BKA was performed and subsequent revision of the BKA with 
closure, and he was discharged on June 20, 2002.  The VA 
hospital progress notes diagnosed diabetic gangrene.

A total rating will be granted following hospital discharge, 
effective from the date of hospital admission and continuing 
for a period of 1, 2, or 3 months from the first day of the 
month following such hospital discharge if the hospital 
treatment to the service connected disability resulted in (1) 
surgery necessitating at least one month of convalescence; 
(2) surgery with severe postoperative residuals such as 
incompletely healed surgical wounds, stumps of recent 
amputations, therapeutic immobilization of one major joint or 
more, application of a body cast, or the necessity for house 
confinement, or the necessity for continued use of a 
wheelchair or crutches (regular weight-bearing prohibited); 
(3) immobilization by cast, without surgery, of one major 
joint or more.  38 C.F.R. § 4.30.  

It is clear from this regulation that to establish 
entitlement to benefits under the provisions of 38 C.F.R. 
§ 4.30, the period of hospitalization for which the benefit 
is claimed must have been for treatment of a service 
connected disability.  The veteran is not service connected 
for diabetes mellitus, the disability which necessitated the 
amputation of his toes and BKA of the left leg.  Accordingly, 
the veteran's periods of hospitalization cannot serve as a 
basis for a grant of benefits under 38 C.F.R. § 4.30.  As the 
veteran did not meet an essential legal requirement under the 
governing regulation--that the treatment in question must 
have been for a service-connected disability-- he has not 
presented a claim upon which relief can be granted.  In 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, in a case where, as here, the law is dispositive of the 
claim, then the claim must, as a matter of law, be denied 
because of the absence of legal merit or lack of entitlement 
under the law.


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for the residuals of a BKA 
of the left leg, to include as secondary to service-connected 
residuals of a bilateral metatarsectomy of the first 
metatarsal, is denied.

Entitlement to service connection for anemia is denied.

Entitlement to service connection for upper respiratory 
condition is denied.

Entitlement to an increased rating for service-connected 
residuals of rheumatic fever is denied.

Entitlement to a temporary total disability rating due to 
convalescence following hospitalization at a VA facility from 
April 1, 2002, to April 30, 2002; and from May 31, 2002, to 
June 20, 2002, is denied.





____________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


